Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 20 June 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson June 20th. 1812

Yesterdays mail conveyed me your kind Letter, which convinced me you had experienced those solid pleasures in your late visit to your early Friends, which I had anticipated for you. How happy, & how pleasant, when the Lamp of Life, holds out to burn, even to four score years, that the mind retains its Vigor, & is the brightest Luminary!—In such a case, “Old-age is desirable,” & grey Hairs, is a Crown of honour, to which Youth pay an involuntary tribute of Love, & respect—
“Woes Cluster”—The two lovely Sisters of Mr Buckminster have to mourn the loss of one of the best of Fathers, as well as Brothers Parent wasspaved the anguish of seeing a beloved Son, on whom he doated, laid in the Tomb, & Heaven alwise, & gracious has spared his Family the humiliating Circumstance of seeing a beloved Husband, & Father pining in a fixedmelancholy, his strong Mind Obscured, & his eminent Talents almost obliterated—Every Elogium that can be said of the Son, may with equal propriety be applied to this worthy Parent, & with this addition, that he has filled with distinguished honour a greater variety of Sph & Relations, & been longer tried in a diversity of Situations—
And now my dear Sister, as you found benefit from your late Excursion, let me intreat you not to fail of making another, we have all made up our minds to see you yours here the coming week—do not disappoint us, unless you are sick, or the President to whom my best respects, & should be happy to have him accompany you, if he thought it could amuse him, it highly gratify as—I cannot my dear Sister feel easy at present from home, I think Mr Peabody too unwell for me to leave him—It would be too much Care  come dear Sister & See
E P—